Citation Nr: 0114108	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  94-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to secondary service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from February 
1964 to February 1965 and in the Army from February 1974 to 
March 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision of the 
RO.  

In December 1996, the Board remanded the case for additional 
development.  

In November 1998, the Board denied the veteran's claims, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a May 1999 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  

In January 2000, the Board remanded the case for additional 
development.



REMAND

Following the Board's January 2000 remand, the RO conducted 
all of the requested development and, after receiving medical 
evidence, arranged for an examination.  The examiner opined 
that the veteran did not experience any unusual stress 
through his military experience that would account for his 
depression and subsequent psychological disorder.  The 
examiner, however, did not address two medical opinions which 
were favorable to the veteran.  

Specifically, the Assistant Chief of Psychiatry Service at 
the Albany, New York, VA Medical Center provided answers to a 
questionnaire in which he opined that the veteran's 
"psychiatric disorder was incurred during, or caused or 
aggravated by" his period of service.  He noted that the 
veteran had an "unusual stressful period" during his second 
enlistment.  

In addition, the veteran's private physiatrist, Arthur E. 
Silverman, M.D., submitted statements in which he expressed 
that he strongly believed that the veteran's disability was 
much greater than it would have been had he never served in 
the U.S. Army or Navy.  

The RO should arrange for another VA examination and have the 
examiner specifically comment on these opinions.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder since April 2000.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should obtain 
records of mental health treatment from 
the VA Medical Center at White River 
Junction and the VA Outpatient Clinic in 
Albany, New York.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorder.  All 
indicated testing should be done in this 
regard.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran's psychiatric disability 
underwent an increase in severity beyond 
natural progress during his second period 
of active service.  The examiner should 
specifically address the opinions of Dr. 
Silverman and the Assistant Chief of 
Psychiatry Service at the Albany, New 
York, VA Medical Center.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
claims folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



